                       IN THE UNITED STATES DISTRICT COURT                              MAR 19 2020
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 ANTONIO HAWKINS,                                   Civil Action No. 7:20-cv-00122
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Jackson L. Kiser
 C/O WARREN,                                        Senior United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered February 21, 2020, the court directed plaintiff to submit within 20 days from

the date of the order a signed consent to withholding of filing fees form in order to complete the

application to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 19th day of March, 2020.



                                                        s/Jackson L. Kiser
                                                        Senior United States District Judge
